DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 05/17/2021.
Claims 1, 3, 8, 10-13, 15-16 and 18-20 have been amended.

Response to Arguments

Applicant’s arguments with respect to claim 15 filed on 05/17/2021 have been considered but are moot because the arguments related to newly added limitations addressed in the instant Office Action with previously for relevant teachings and newly identified prior art, thus rendering applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, each recites the limitations “at least one first uplink control channel resource, of a first cell, for beam failure recovery (BFR) of a second cell; … determining that an active uplink bandwidth part (BWP) of the first cell is not configured with the at least one first uplink control channel resource for BFR of the second cell; … sending, via the at least one second uplink control channel resource, an uplink signal for BFR.” (Emphasis added). The antecedent basis of the underlined limitations render the claims indefinite because it is unclear if it indicates a different BFR of the second cell, and it is unclear if the recited ‘the at least one first uplink control channel resource’ is utilized for a different BFR. More clarification is required. 
Regarding claim 3, 9-13, 15-16, 18 and 20, the claims contain similar recitations about the antecedent basis of BFR.
Also claims 1 and 8 recite “at least one second uplink control channel resource for requesting at least one uplink shared channel resource”, and “sending, via the at least one second uplink control channel resource, an uplink signal for BFR” (Emphasis added). It is not clear if the claimed invention of the same resource (one second uplink control channel resource) is used for two different requests, “for requesting at least one uplink shared channel resource” and “for BFR”. The requested uplink shared channel 
Regarding claims 2-7, 9-14 and 16-20, these claims depend from claims 1, 8 and 15, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Jiang et al. (US 2020/0245207, “Jiang”).
Examiner’s note: in what follows, references are drawn to Nagaraja unless otherwise mentioned.
Nagaraja discloses “Beam Failure Recovery in Connection with Switching BWP” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 15, a method comprising: 
initiating, based on detecting a beam failure of a second cell, beam failure recovery (BFR) ([0054] “When an RLF and/or BFR is detected, a UE 
switching, during BFR, a first active uplink bandwidth part (BWP) of a first cell (Fig. 5; BWP 0, See [777, Fig. 5]) to a second active uplink BWP of the first cell (Fig. 5; BWP 1, See [777, Fig. 5]) ([0068 and Fig. 5] “At 505, the UE 502 may have BWP 0 as the active BWP for DL and/or UL communication. The base station may instruct the UE to switch from BWP 0 to BWP 1 at 507. Upon receiving the instruction 507, the UE may switch to BWP 1 as the active BWP at 511 and BWP will transition to inactive.”, See [777, 0060]. Note that Nagaraja does not specifically describe about using a BWP of a first cell for a beam failure of a second cell. This will be discussed in view of Sun.), 
based on the second active uplink BWP being configured with at least one first uplink control channel resource for requesting BFR ([0072] “when the RLQ measured at 517 does not meet the threshold (e.g., the BLER is at or above the threshold or the RSRP is at or below the threshold), the UE performs RLW measurement of a beam failure recovery candidate resource set at 521…. If the RLQ of beams in the candidate resource set meets the threshold, then the UE performs contention free random access on one or more of the candidate beams at 523”, [0073] “the UE with a set of values for the UE to use in transmitting BFR requests to the base station” and [0074] “UE may monitor signals from multiple BWPs including both active BWPs or inactive BPWs. In some cases, UE may be configured multiple active BWPs in a certain time window. In those cases, UE may estimate link quality of a BWP to be resetting a scheduling request transmission counter or a prohibit timer (This will be discussed in view of Jiang.); and 
sending, via the at least one first uplink control channel resource, an uplink signal for BFR ([0064] “the UE may need to perform a beam failure recovery procedure in order to re-establish a link with the base station. As described in connection with RLM and or BFR, a UE will first need to determine multiple out-of-sync measurements/determinations in order to determine radio link failure for CORESET 0 for BWP 0. Then, the UE may transmit a beam failure recovery signal to initiate recovery of the connection with the base station.” See [777, 0057]).
It is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about using a BWP of a first cell for a BFR of a second cell. It, however, had been known before the effective filing date as shown by Sun as follows; 
detecting a beam failure of a second cell, and active BWP of a first cell ([Sun, Page 5] “the current cell of the terminal device is the first cell, and the network-side device configures the CORESET-BFR configuration information for the terminal device through high-level signaling on the first cell. The cell index of 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Sun in order to flexibly configure control resource sets for BFR such that "Receiving high-level signaling, where the high-level signaling includes configuration information of CORESET-BFR configured for the terminal device" [Sun, Page 1]. 
It is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about resetting a timer. It, however, had been known before the effective filing date as shown by Jiang as follows; 
based on the second active uplink BWP being configured with at least one first uplink control channel resource for requesting BFR ([Jiang, 0037] “when the first DCI fails to be detected, the second DCI is detected and it is detected that the second DCI indicates that the PUSCH is mapped to the default BWP” Jiang describes two BWPs, current BWP and default BWP. Jiang’s default BWP is considered to be equivalent to the recited ‘second active uplink BWP’ because Jiang’s default BWP is a resource for uplink when a failure is detected.), resetting a scheduling request transmission counter or a prohibit timer ([Jiang, 0038] “According to the method of BWP switching in unpaired spectrum in the embodiments of the present disclosure, the UE may reset the timer in accordance with the first DCI for scheduling the PDSCH and the second DCI for scheduling the PUSCH, so as to prevent the uplink scheduling from being confused due to the switching of the BWP, thereby to ensure the normal uplink transmission of the UE during the switching of the BWP.” It is obvious that Jiang’s 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Jiang in order to meet high requirements such as high reliability and low latency in new New Radio Systems such that “the UE may switch a current active BWP to the default DL BWP or the default DL/UL BWP pair based on a timer” [Jiang, 0004]. 

With respect to dependent claims:
Regarding claim 17, the method of claim 15, further comprising receiving, based on the uplink signal, an uplink grant ([0062] “the UE may switch BWP based on a PDCCH indicating a downlink assignment or an uplink grant from the base station.”, and [0094] “Msg 2 may include, e.g., an identifier of the random access preamble sent by the UE, a time advance (TA), an uplink grant for the UE to transmit data,”).

Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Jiang et al. (US 2020/0245207, “Jiang”), and further in view of Yang et al. (US 2021/0007147, “Yang”).
Examiner’s note: in what follows, references are drawn to Nagaraja unless otherwise mentioned.
Regarding claim 16, it is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about stopping the transmission of an uplink signal. It, however, had been known before the effective filing date as shown by Yang as follows;
the method of claim 15, further comprising stopping the sending the uplink signal for BFR ([Yang, 0400] “At the SR transmission timing, the value of an SR prohibit timer is reset, and the SR prohibit timer starts to operate. Until the expiration of the SR prohibit timer (e.g., until the SR prohibit timer reaches a maximum value), the SR transmission may be dropped.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja’s features by using the features of Yang in order to effectively support unlicensed bands in wireless communication systems such that “an efficient random access procedure for reducing latency caused by channel access in an unlicensed band and UE operations” [Yang, 0010].

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Jiang et al. (US 2020/0245207, “Jiang”), and further in view of Akoum et al. (US 2019/0053270, “Akoum”).

Regarding claim 19, it is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about parameters for resource configurations. It, however, had been known before the effective filing date as shown by Akkarakaran in a disclosure “Techniques and Apparatuses for Beam Management” (Title) as follows;
the method of claim 15, further comprising 
determining, based on a type of data for transmission via the at least one first uplink control channel resource, the at least one first uplink control channel resource ([Akoum, 0036] “the network node recognizes or otherwise evaluates the usage scenario, e.g., the type of data traffic to be communicated, to determine the CORESET group data 110 to send.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Akoum in order to decode communicated messages and apply a proper latency requirement to the communicated messages such that “define control channel resource sets. A user equipment can have one or more control channel resource sets.” [Akoum, 0001]. 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2019/0319833) and its provisional application 62/657777 (“777”) in view of Sun et al. (WO2020015545, “Sun”) and Jiang et al. (US 2020/0245207, “Jiang”), and further in view of Akkarakaran et al. (US 2018/0270689, “Akkarakaran”).
Examiner’s note: in what follows, references are drawn to Nagaraja unless otherwise mentioned.
Regarding claim 20, it is noted that while disclosing switching BWPs, Nagaraja does not specifically teach about parameters for resource configurations. It, however, had been known before the effective filing date as shown by Akkarakaran in a disclosure “Techniques and Apparatuses for Beam Management” (Title) as follows; 
the method of claim 15, further comprising 
receiving configuration parameters that comprise: a first field indicating that a scheduling request (SR) configuration is for BFR of a cell ([Akkarakaran, 0082] “a control signal is transmitted on a control resource to identify the beam using a network resource allocated for beam recovery. In some aspects, the control resource is an uplink control resource, such as a scheduling request resource, a beam failure recovery request (BFRQ) resource, a physical uplink control channel resource”); and 
a second field indicating one or more second uplink control channel resources for requesting at least one uplink shared channel resource ([Akkarakaran, 0082] “a control signal is transmitted on a control resource to identify the beam using a network resource allocated for beam recovery. In some aspects, the control resource is an uplink control resource, such as a scheduling request resource, a beam failure recovery request (BFRQ) resource, a physical uplink control channel resource”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nagaraja's features by using the features of Akkarakaran 

Tentative Indication of Allowable Subject Matter
Claims 1-14 were allowed in the previous Office Action (OA) dated 02/16/2021. However, the claims are pending on satisfactory of overcoming above 112 rejection.
Claim 18 was objected to as being dependent upon a rejected base claim in the previous OA and remained objected as stated in the previous OA. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411